37 F.3d 1507NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Jens SCHNEIDER, Defendant-Appellant.
No. 93-50387.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 1, 1994.Decided Sept. 21, 1994.

1
Before:  O'SCANNLAIN and NELSON, T.G., Circuit Judges, and MERHIGE, Senior District Judge.1

MEMORANDUM2

2
Schneider appeals from his conviction for conspiracy and possession with intent to distribute marijuana.  He claims that the district court erred in denying him standing to challenge the searches of the residence of a codefendant who had pled guilty.  He also claims that the district court erred in ruling that the search of his briefcase was a valid inventory search.


3
Whether a defendant has standing to assert a Fourth Amendment claims is reviewed de novo, although underlying findings of fact are reviewed for clear error.   United States v. Davis, 932 F.2d 752, 756 (9th Cir.1991);   United States v. Iglesias, 881 F.2d 1519, 1522 (9th Cir.1989), cert. denied, 493 U.S. 1088 (1990).  This Court reviews for clear error a district court's determination of facts underlying a decision on a suppression motion,  United States v. Johnson, 936 F.2d 1082, 1084 (9th Cir.1991), and reviews de novo whether the facts establish a valid inventory search,  United States v. Bowhay, 992 F.2d 229, 230 (9th Cir.1993).


4
Because we find that under the standards set forth in  Alderman v. United States, 394 U.S. 165, 171-72 (1969) and  Rakas v. Illinois, 439 U.S. 128, 143-44 (1978), appellant did not have standing to challenge the searches of a codefendant's residence, and find that the search of the briefcase was a valid inventory search under the standard set forth in  Florida v. Wells, 495 U.S. 1, 4 (1990) and in  United States v. Mancera-Londono, 912 F.2d 373, 375 (9th Cir.1990), the district court is


5
AFFIRMED.



1
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


2
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3